                   Case: 1:19-op-45359-DAP Doc #: 5 Filed: 05/31/19 1 of 4. PageID #: 160
                                                                                                             TERMED
                                      U.S. District Court
             District of Idaho (LIVE Database)Version 6.2.2 (Boise − Southern)
                     CIVIL DOCKET FOR CASE #: 1:19−cv−00151−CWD

Bannock County v. Purdue Pharma, L.P. et al                          Date Filed: 04/24/2019
Assigned to: Judge Candy W. Dale                                     Date Terminated: 05/10/2019
Case in other court: Northern District of Ohio, MDL 2804             Jury Demand: Plaintiff
Cause: 28:1332 Diversity−Racketeering (RICO) Act                     Nature of Suit: 470 Racketeer/Corrupt
                                                                     Organization
                                                                     Jurisdiction: Diversity
Plaintiff
Bannock County                                         represented by Daniel E Mooney
                                                                      Mooney Wieland PLLC
                                                                      405 S. 8th Street, Ste. 295
                                                                      Boise, ID 83702
                                                                      United Sta
                                                                      208−401−9219
                                                                      Email:
                                                                      daniel.mooney.service@mooneywieland.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                     Carl J Withroe
                                                                     Mooney Wieland PLLC
                                                                     802 W. Bannock St.
                                                                     Ste. 500
                                                                     Boise, ID 83702
                                                                     208−401−9219
                                                                     Email: carl.withroe@mooneywieland.com
                                                                     ATTORNEY TO BE NOTICED

                                                                     Steven P Wieland
                                                                     Mooney Wieland PLLC
                                                                     802 W. Bannock St., Ste 500
                                                                     Boise, ID 83702
                                                                     208−401−9219
                                                                     Fax: 208−401−9218
                                                                     Email:
                                                                     steven.wieland.service@mooneywieland.com
                                                                     ATTORNEY TO BE NOTICED


V.
Defendant
Purdue Pharma, L.P.
a Delaware limited partnership

Defendant
                   Case: 1:19-op-45359-DAP Doc #: 5 Filed: 05/31/19 2 of 4. PageID #: 161
Cephalon, Inc.
a Delaware corporation

Defendant
Teva Pharmaceutical Industries Ltd
a company incorporated under the laws of the
State of Israel

Defendant
Teva Pharmaceuticals USA, Inc.
a Delaware corporation

Defendant
Endo International PLC
a public limited company incorporated the
laws of the State of Ireland

Defendant
Endo Pharmaceuticals, Inc.
a Delaware corporation

Defendant
Janssen Pharmaceuticals, Inc.
a New Jersy corporation

Defendant
Insys Therapeutics, Inc.
a Delaware corporation

Defendant
Mallinckrodt, PLC
a public limited company incorporated under
the laws of the State of Ireland

Defendant
Mallinckrodt, LLC
a Delaware limited liability company

Defendant
Allergan Plc
a public limited company incorporated under
the laws of the State of Ireland
formerly known as
Actavis PLC

Defendant
Watson Pharmaceuticals, Inc.
a Delaware limited liability company
                      Case: 1:19-op-45359-DAP Doc #: 5 Filed: 05/31/19 3 of 4. PageID #: 162
now known as
Actavis, Inc

Defendant
Watson Laboratories, Inc.
a Nevada corporation

Defendant
Actavis LLC
a Delaware limited liability company

Defendant
Actavis Pharma, Inc.
a Delaware corporation
formerly known as
Watson Pharma, Inc

Defendant
Amerisourcebergen Corporation
a Delaware corporation

Defendant
Cardinal Health, Inc.
a Delaware corporation

Defendant
McKesson Corporation
a Delaware Corporation

Defendant
Omnicare Distribution Center LLC
a Delaware limited liability company

Defendant
Masters Pharmaceutical, Inc
an Ohio limited liability company


 Date Filed       #     Docket Text

 04/24/2019      Ï1     COMPLAINT against All Defendants ( Filing fee $ 400 receipt number 0976−1879269.), filed by
                        All Plaintiffs.(Mooney, Daniel)

 04/24/2019      Ï2     Civil Cover Sheet re 1 Complaint filed by Bannock County. (Mooney, Daniel) (Main Document 2
                        replaced on 4/26/2019 with PDF that can't be edited) (km).

 05/10/2019      Ï3     Conditional Transfer Order (CTO−91) MDL 2804 (Attachments: # 1 Conditional Transfer Order
                        Finalized, # 2 Minute Order)(jp) (Entered: 05/31/2019)

 05/10/2019      Ï4
Case: 1:19-op-45359-DAP Doc #: 5 Filed: 05/31/19 4 of 4. PageID #: 163
  ORDER TRANSFERRING CASE TO MDL PANEL for Northern District of Ohio (MDL 2804)
  (caused to be mailed to non Registered Participants at the addresses listed on the Notice of
  Electronic Filing (NEF) by (jp) (Entered: 05/31/2019)
